y y i department of the treas internal_revenue_service oct uniform issue list si tep rat3 legend ira x ira y ira z amount a amount b amount c dear je this is in response to your request dated date as supplemented by correspondence dated july and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you had three individual_retirement_arrangements iras ira x ira y and ira z ira x was a simplified_employee_pension ira sep-ira and iras y and z were roth conversion iras roth iras in you requested and received distributions from iras x y and z you received amount a from ira x amount b from ira y and amount c from ira z you took these distributions because you were concerned about identity theft you thought that distributions from your iras would protect your savings you would like to roll over the distributions of amounts a b and c into eligible iras page based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a amount b and amount c contained in sec_408 of the code in this instance sec_408 of the code provides the rules concerning individual_retirement_accounts and sec_408 provides the rules concerning individual retirement annuities two types of iras sec_408 provides that in general the term simplified_employee_pension means an individual_retirement_account or individual_retirement_annuity sec_408a of the code provides that in general a roth_ira shall be treated in the same manner as an individual_retirement_plan sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code page revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred based on the information you have presented and the documentation you have submitted the distributions of amount a amount b and amount c from their respective iras was due to your concerns about identity theft you have made no attempts to roll over amounts a b and c since their distribution therefore the internal_revenue_service does not waive the 60-day rollover requirement with respect to the distribution of amount a amount b and amount c contained in sec_408 of the code in this instance in addition please note that pursuant to sec_72 of the code if an individual is under age on the date of a distribution from an ira the individual must pay a ten percent additional tax on the distribution the ten percent additional tax applies to the part of the distribution that is includible in gross_income no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the iras described herein satisfied the requirements of sec_408 or sec_408a of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t ld at sincerely yours employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
